DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.
 	Claim 1 is currently amended.  Claims 1, 4-6 and 13-15 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of U.S. Pre-Grant Publication No. 2014/0220347, hereinafter Dehtiar.
Regarding claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).

The carbon layer (“matrix”) and the second coating layer (5, “carbon coating layer”) are carbonized polymers (“carbon precursors”) (paragraphs [0071-0073, 0076-0078]). Pitch is one of the polymers taught by Im as precursors for the second coating layer (5, “carbon coating layer”) (paragraph [0073]). 
	Im fails to report on the crystallinity of the silicon particles. 
	It is well-known in the art to use silicon particles with amorphous and crystalline regions as anode active materials – see, e.g. Dehtiar, who teaches silicon particles with a preferred crystalline content (“degree of crystallinity”) of no more than 20% (abstract, paragraphs [0033, 0128]). Dehtiar reports that silicon particles with the preferred crystalline content show superior performance. In specific examples, Dehtiar teaches silicon particles with a crystalline content of 5% (example 22, paragraph [0131]) and 10% (example 14, paragraph [0130]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles of the preferred crystalline content (“degree of crystallinity) in Im’s anode active material for the purpose of achieving superior performance in the battery.
claim 1 recites that the silicon particle is prepared from amorphous silicon.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
In the instant case, the required crystallinity of the final silicon particle is taught by the combination of Im and Dehtiar.  
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated 
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).

Regarding claim 14, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite 
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.
	The weight of the silicon particles appears to be the bulk of the first coating layer (4, “composite layer”) (paragraphs [0075, 0076]) and is thus understood to have a value close to 8% by weight. This would result in a value for the instantly claimed ratio of close to 1. 
	But even if it could be argued that the silicon to carbon matrix weight ratio is the same as the ratio of the starting silicon to PVA – 2 to 1 (paragraph [0075]), the instantly claimed ratio would be 1.8.
Regarding claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of 
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Claims 1, 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of Japanese Patent Publication No. 2003/208893A, hereinafter Ka. (A machine translation of Ka is provided with the instant office action).
Regarding claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).

	The carbon layer (“matrix”) and the second coating layer (5, “carbon coating layer”) are carbonized polymers (“carbon precursors”) (paragraphs [0071-0073, 0076-0078]). Pitch is one of the polymers taught by Im as precursors for the second coating layer (5, “carbon coating layer”) (paragraph [0073]). 
Im fails to report on the crystallinity of the silicon particles. 
	It is well-known in the art to use silicon particles with amorphous and crystalline regions as anode active materials – see, e.g. Ka, who teaches silicon particles with a preferred crystalline content (“degree of crystallinity”) of 10% to 60% (paragraph [0012]). Ka teaches that the reduced crystallinity minimizes the volume expansion of the active material upon lithium ion intercalation and thus improves the performance of the battery. 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles with a crystalline content (“degree of crystallinity”) in the range 10% to 60% in Im’s anode active material for the purpose of achieving superior performance in the battery.
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 1 recites that the silicon particle is prepared from amorphous silicon.  citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
In the instant case, the required crystallinity of the final silicon particle is taught by the combination of Im and Ka.  
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).
Regarding claim 14, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the 
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.
	The weight of the silicon particles appears to be the bulk of the first coating layer (4, “composite layer”) (paragraphs [0075, 0076]) and is thus understood to have a value close to 8% by weight. This would result in a value for the instantly claimed ratio of close to 1. 
	But even if it could be argued that the silicon to carbon matrix weight ratio is the same as the ratio of the starting silicon to PVA – 2 to 1 (paragraph [0075]), the instantly claimed ratio would be 1.8.
Regarding claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  

	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Im and Dehtiar and Im and Ka references were found to address the amended claims.
As detailed in the present office action, Im teaches that the carbon layer (“matrix”) and the second coating layer (5, “carbon coating layer”) are carbonized polymers (“carbon precursors”) (paragraphs [0071-0073, 0076-0078]). Pitch is one of the polymers taught by Im as precursors for the second coating layer (5, “carbon coating layer”) (paragraph [0073]). 

	Applicant is encouraged to consider the suggestions made during the interview conducted on 26 October 2021 and documented in the corresponding Interview Summary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724